DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on January 4, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kutila et al. (U.S. Patent No. 10,921,810).
Regarding claim 9, Kutila teaches the system comprising:
a processing unit comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core
Kutila Col. 26 Lines 1-7 disclose “As used herein, a module includes hardware (e.g., one or more processors, one or more microprocessors, one or more microcontrollers, one or more microchips, one or more application-specific integrated circuits (ASICs), one or more field programmable gate arrays (FPGAs), one or more memory devices) deemed suitable by those of skill in the relevant art for a given implementation.”
Kutila Col. 26 Lines 8-13 disclose “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of or include hardware (i.e., hardwired) instructions, firmware instructions, software instructions, and/or the like…”
cause the system at least to: receive surface data from at least one normalized surface condition monitoring system, wherein at least some of the values of the surface data are associated with position information obtained by at least one first external positioning system
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference
store the received surface data in the at least one memory
Kutila Col. 10 Lines 3-10 disclose “A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location. The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface.”
transmit at least a part of the stored surface data to an apparatus comprising a normalized surface condition monitoring sensor or to a node.
Kutila Col. 8 Lines 5-10 disclose “The system may provide measurement data to the road maintenance authorities, maintainers of road condition management services. Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 13 Lines 2-7 disclose “The road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922. The road condition management service 1906 sends a road condition data response message 1924 to the host vehicle 1902.”
The Examiner notes that sending of data is analogous to data transmission.

Regarding claim 10, Kutila teaches the system according to claim 9, wherein:
the at least one memory and the computer program code being configured to, with the at least one processing core, cause the system at least to:
Kutila Col. 26 Lines 1-7 disclose “As used herein, a module includes hardware (e.g., one or more processors, one or more microprocessors, one or more microcontrollers, one or more microchips, one or more application-specific integrated circuits (ASICs), one or one or more memory devices) deemed suitable by those of skill in the relevant art for a given implementation.”
Kutila Col. 26 Lines 8-13 disclose “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of or include hardware (i.e., hardwired) instructions, firmware instructions, software instructions, and/or the like…”
receive a real time position of the apparatus
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle provides the real-time location of the apparatus that is attached to said vehicle.
and transmit at least a part of the stored surface data to the apparatus based on the real time position of the apparatus.
Kutila Col. 8 Lines 5-10 disclose “The system may provide measurement data to the road maintenance authorities, maintainers of road condition management services. Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 13 Lines 2-7 disclose “The road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922. The road condition management service 1906 sends a road condition data response message 1924 to the host vehicle 1902.”
The Examiner notes that sending of data is analogous to data transmission.
Kutila Col. 22 Lines 20-23 disclose “For some embodiments, AV sensor performance for route segments may be communicated to a roadside unit. A roadside unit may store AV sensor performance based on location and weather conditions.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle provides the real-time location of the apparatus that is attached to said vehicle.

Regarding claim 11, Kutila teaches the system according to claim 9, wherein:
the system is configured to receive road weather station data and/or meteorological measurement data.
Kutila Col. 6 Lines 20-22 disclose “Previous weather conditions may be received from a weather data provider, and upcoming road conditions may be received from other vehicles.”

Regarding claim 12, Kutila teaches the system according to claim 9, wherein:
the system is configured to classify at least a part of the surface data as dry surface data forming dry references.
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”

Regarding claim 13, Kutila teaches the system according to any one of claims 9, wherein:
the system is configured to transmit dry references to the apparatus comprising the normalized surface condition monitoring sensor.
Kutila Col. 8 Lines 5-10 disclose “The system may provide measurement data to the road maintenance authorities, maintainers of road condition management services. Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 13 Lines 2-7 disclose “The road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922. The road condition management service 1906 sends a road condition data response message 1924 to the host vehicle 1902.”
The Examiner notes that the sending of data is analogous to data transmission.

Regarding claim 14, Kutila teaches the method comprising:
receiving surface data from at least one normalized surface condition monitoring system, wherein at least some of the values of the surface data are associated with position information obtained by at least one first external positioning system
Kutila Col. 22 Lines 20-23 disclose “For some embodiments, AV sensor performance for route segments may be communicated to a roadside unit. A roadside unit may store AV sensor performance based on location and weather conditions.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila Col. 25 Lines 40-43 disclose “the processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102.”
The Examiner notes that a GPS is an external positioning system.
The Examiner notes that the WTRU is “connected to or implemented in the vehicle” as disclosed in Kutila Col. 23 Lines 60-63.
storing the received surface data in at least one memory
Kutila Col. 10 Lines 3-10 disclose “A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location. The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface.”
and transmitting at least a part of the stored surface data to an apparatus comprising a normalized surface condition monitoring sensor or to a node.
Kutila Col. 13 Lines 2-7 disclose “The road condition management service 1906 retrieves from a database road condition data for the host vehicle's road segment 1922. The road condition management service 1906 sends a road condition data response message 1924 to the host vehicle 1902.”
The Examiner notes that sending of data is analogous to data transmission.

Regarding claim 15, Kutila teaches the method according to claim 14, wherein:
at least a part of the surface data is classified as dry surface data forming dry references.
Kutila Col. 8 Lines 5-10 disclose “The system may provide measurement data to the road maintenance authorities, maintainers of road condition management services. Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kutila in view of Trappe (Patent ID No. WO 2017/189361A1).

Regarding claim 1, Kutila teaches the apparatus comprising:
a normalized surface condition monitoring sensor
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
and a processing unit comprising at least one processing core, at least one memory including computer program code, the at least one memory
Kutila Col. 26 Lines 1-7 disclose “As used herein, a module includes hardware (e.g., one or more processors, one or more microprocessors, one or more microcontrollers, one or more microchips, one or more application-specific integrated circuits (ASICs), one or more field programmable gate arrays (FPGAs), one or more memory devices) deemed suitable by those of skill in the relevant art for a given implementation.”
Kutila Col. 26 Lines 8-13 disclose “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of or include hardware (i.e., hardwired) instructions, firmware instructions, software instructions, and/or the like…”
and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: process surface data based on a real time position of the apparatus, wherein values of the surface data originate from at least one normalized surface 
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 10 Lines 3-10 disclose “A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location. The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface.”
Kutila Col. 22 Lines 20-23 disclose “For some embodiments, AV sensor performance for route segments may be communicated to a roadside unit. A roadside unit may store AV sensor performance based on location and weather conditions.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila does not teach the further limitation “to obtain calibration of the surface condition monitoring sensor”, however Trappe teaches:
to obtain calibration of the surface condition monitoring sensor
Trappe [0071] discloses “the relationship between friction and slippage under varying conditions is used to estimate the road type and road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt). Collectively, many different approaches to estimating friction and slippage exist, ranging from online algorithms that use in-vehicle sensors to estimate these parameters in real-time, to more highly-specialized and calibrated measuring devices that estimate these parameters…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road condition sensors disclosed in Kutila to incorporate calibration, as taught in Trappe, for improved data collection accuracy thereby improving vehicular control decisions.

Regarding claim 2, Kutila in combination with Trappe teaches the apparatus according to claim 1, Kutila further teaches wherein:
the normalized surface condition monitoring sensor is a road condition monitoring sensor.
Kutila Col. 8 Lines 5-10 disclose “The system may provide measurement data to the road maintenance authorities, maintainers of road condition management services. Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”

Regarding claim 3, Kutila in combination with Trappe teaches the apparatus according to claim 1, Kutila further teaches wherein:
the apparatus is configured to be attached to a vehicle.
Kutila Col. 4 Lines 16-20 disclose “Furthermore, mounting position of the sensor influences the sensor's performance
The Examiner notes that mounting is a form of attaching.

Regarding claim 4, Kutila in combination with Trappe teaches the apparatus according to claim 1, Kutila further teaches comprising:
a receiver configured to wirelessly receive surface data from a node.
Kutila Col. 1 Line 65 - Col. 2 Line 4 disclose “The system analyzes a road's profile and receives a profile from other vehicles or infrastructures. The system determines the safest lateral position in the lane. In ice or snow, a vehicle may follow tracks made by previous vehicles in the snow or ice, even if following such tracks does not place the vehicle in the center of the lane.”
Kutila Col. 6 Line 64 - Col. 7 Line 6 disclose “For some embodiments, a host vehicle (which may be either an automatic or autonomous vehicle), has an in-vehicle computing system comprising: sensors for road profile measurement (e.g., a LIDAR system and a stereo vision camera for rut detection), sensors for water, snow, and ice detection (challenging road conditions), a wide area wireless communication unit for backend service communication, a short range wireless communication system, and a computing platform for risk analysis.”

Regarding claim 5, Kutila in combination with Trappe teaches the apparatus according to claim 4, Kutila further teaches wherein:
the receiver is configured to wirelessly receive dry references from the node, wherein values of the dry references originate from the at least one normalized surface condition monitoring system, and wherein at least some of the values of the dry references are associated with position information obtained by at least one first external positioning system.
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 22 Lines 20-23 disclose “For some embodiments, AV sensor performance for route segments may be communicated to a roadside unit. A roadside unit may store AV sensor performance based on location and weather conditions.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila Col. 25 Lines 40-43 disclose “the processor 118 may also be coupled to the GPS chipset 136, which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102.”
The Examiner notes that a GPS is an external positioning system.
The Examiner notes that the WTRU is “connected to or implemented in the vehicle” as disclosed in Kutila Col. 23 Lines 60-63.

Regarding claim 6, Kutila in combination with Trappe teaches the apparatus according to claim 5, Kutila further teaches wherein:
the at least one memory and the computer program code being configured to, with the at least one processing core
Kutila Col. 26 Lines 8-13 disclose “Each described module may also include instructions executable for carrying out the one or more functions described as being carried out by the respective module, and it is noted that those instructions could take the form of software instructions, and/or the like…”
cause the apparatus at least to: process dry references based on a real time position of the apparatus…
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt, water, ice and snow.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
Trappe further teaches:
to obtain continuous calibration of the surface condition monitoring sensor.
Trappe [0071] discloses “the relationship between friction and slippage under varying conditions is used to estimate the road type and road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt). Collectively, many different approaches to estimating friction and slippage exist, ranging from online algorithms that use in-vehicle sensors to estimate these parameters in real-time, to more highly-specialized and calibrated measuring devices that estimate these parameters…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road condition sensors disclosed in Kutila to incorporate 

Regarding claim 7, Kutila in combination with Trappe teaches the apparatus according to claim 1, Kutila further teaches comprising:
a transmitter for transmitting surface condition data and/or the real time position of the apparatus to the node.
Kutila Col. 24 Lines 50-53 disclose “The transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 115/116/117.” Kutila Fig. 27 is provided below.
The Examiner notes that the GPS chipset, “which may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the [wireless transmit/receive unit]” described in Col. 25 Lines 41-43, is a component of the information that is transmitted over the air interface as depicted in Fig. 27 element 136.

    PNG
    media_image1.png
    674
    439
    media_image1.png
    Greyscale




Regarding claim 8, Kutila teaches the method comprising:
determining a real time position of a normalized surface condition monitoring sensor by at least one external positioning system
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 8 Lines 8-10 disclose “Onboard sensors may classify a road surface to a few categories/conditions such as dry asphalt, wet asphalt
Kutila Col. 22 Lines 20-23 disclose “For some embodiments, AV sensor performance for route segments may be communicated to a roadside unit. A roadside unit may store AV sensor performance based on location and weather conditions.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle or at planned route locations.”
The Examiner notes that a current location of a vehicle is its real-time location.
and processing surface data based on the real time position of the normalized surface condition monitoring sensor, …wherein values of the surface data originate from at least one normalized surface condition monitoring system, and wherein at least some of the values of the surface data are associated with position information.
Kutila Col. 10 Lines 3-10 disclose “A weather service provider may provide local weather data and short term weather history based on location coordinates. A road authority or other service provider may maintain a road condition database and may be capable of sending responses to queries of road condition at certain location. The user's vehicle is equipped with sensors that may measure a road's profile and classify a road's surface.
Kutila Col. 20 Lines 63-67 disclose “A measurement setup includes reference sensors 2502 and targets 2506, 2508, 2510, 2512 that are located at pre-determined distances from the sensor being evaluated. Sensor performance (which may include a sensor's range 2504) may be measured and compared to a normalized reference.”
Kutila Col. 22 Lines 20-23 disclose “For some embodiments, AV sensor performance for route segments may be communicated to a roadside unit. A roadside unit may store AV sensor performance based on location and weather conditions.”
Kutila Col. 22 Lines 47-48 disclose “The location may be either at current location of the vehicle
The Examiner notes that a current location of a vehicle is its real-time location.
Kutila does not teach the following limitation but Trappe teaches:
obtain calibration of the surface condition monitoring sensor
Trappe [0071] discloses “the relationship between friction and slippage under varying conditions is used to estimate the road type and road conditions (e.g. dry asphalt versus wet asphalt versus icy asphalt). Collectively, many different approaches to estimating friction and slippage exist, ranging from online algorithms that use in-vehicle sensors to estimate these parameters in real-time, to more highly-specialized and calibrated measuring devices that estimate these parameters…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the road condition sensors disclosed in Kutila to incorporate calibration, as taught in Trappe, for improved data collection accuracy thereby improving vehicular control decisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kusukame et al. (U.S. Patent Application Publication No. 20190217864) discloses a road surface condition prediction system to detect the moisture on a road surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T.S./Patent Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662